  Case 2:20-cr-00622-SDW Document 23 Filed 08/10/20 Page 1 of 1 PageID: 59



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
    v.                         *      CRIM. NO. 20-622 (SDW)
                               *
ALTESE MOORE
                               *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
   X
        That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
   X    Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date: August 10, 2020                                        s/Susan D. Wigenton
                                                            Hon. Susan D. Wigenton
                                                            United States District Judge
